Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-4, 21-22 and 25-30 are pending.
Claims 1, 3, 21-22 and 25-30 were amended or newly added in the Applicant’s filing on 8/16/2021.
Claims 10-13 and 18-19 were cancelled in the Applicant's filing on 8/16/2021.
This office action is being issued in response to the Applicant's filing on 8/16/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
 
Allowable Subject Matter
	Claims 1-4, 21-22 and 25-30 are allowed.

Reasons for Allowance
	The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
receive, from a mobile electronic device associated with an individual, a spoken payment phrase from the individual captured by a microphone on the mobile electronic device; 
extract a voice biometric from the spoken payment phrase; 
identify and authenticate the individual matching the extracted voice biometric to a registered voice biometric in a database of registered voice biometrics; [and] 
identify a payment account from the spoken payment phrase. (as in Claim 25).

	Substantially similar limitations are present in all independent claims.

	The instant application distinguishes from these old and well known practices by utilizing a single spoken payment phrase to perform the dual functions of biometric authentication of the payer and to identify the correct payment account of the payer from which payment would be obtained.
	Priebatsch (US PG Pub. 2015/0142673) discloses a method/system for processing biometric payments. Priebatsch discloses a method comprising receiving a spoken biometric phrase (voiceprint) to identify and authenticate the user, and a spoken payment phrase (identification of AMEX or VISA) to identify the payment account of the user. (see fig. 3; para. 8, 25, 28 and 32).  However this prior art reference does not teach or suggest, either by itself or in combination with others, utilizing a single spoken payment phrase to serve dual purposes as claimed.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 29, 2021